Citation Nr: 9917505	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-13 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use during service or 
nicotine dependence that started during service for the 
purpose of establishing eligibility for Dependency and 
Indemnity Compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from October 1941 to January 1945, 
and who died in March 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that denied 
service connection for the cause of the veteran's death as 
either a direct result of tobacco use during service or 
nicotine dependence that started during service and also 
denied DIC under the provisions of 38 U.S.C.A. § 1318 (West 
1991).  

The appellant filed a notice of disagreement with the denial 
of DIC in May 1998.  A statement of the case, issued in 
August 1998, addressed the denial of service connection for 
the cause of the veteran's death as either a direct result of 
tobacco use during service or nicotine dependence that 
started during service as well as the denial of DIC under the 
provisions of 38 U.S.C.A. § 1318.  The appellant's 
substantive appeal, received in September 1998, addresses 
only the denial of service connection for the cause of the 
veteran's death as a result of tobacco use during service or 
nicotine dependence that started during service for the 
purpose of establishing eligibility for DIC benefits and 
makes clear that this is the only issue being appealed.  
Therefore, the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is not in appellate status 
and will not be considered by the Board.



FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death as a result of tobacco use during service or 
nicotine dependence that started during service for the 
purpose of establishing eligibility for DIC benefits is not 
plausible.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death as a result of tobacco use during service or 
nicotine dependence that started during service for the 
purpose of establishing eligibility for DIC benefits is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam).  For the appellant's claim to 
be well grounded, a disability that caused, hastened, or 
substantially and materially contributed to the veteran's 
death must be shown to be etiologically related to service.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of the death.  The issue 
involved is to be determined by exercise of sound judgment, 
without recourse to speculation.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it causally shared in producing death, but rather, it 
must be shown that there was a causal connection.38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
that injury or disease resulted from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration. 

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
Whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependency may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 
62 Fed. Reg. 37954 (1997).  In a May 1997 memorandum, VA 
Under Secretary for Health stated that nicotine dependence 
may be considered a disease for VA compensation purposes.  
Moreover, the determination as to whether a veteran is 
dependent on nicotine is a medical question.  

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed her claim in November 
1997, the statutory change will not affect the disposition of 
this appeal.

The certificate of death (COD) dated in March 1992 shows that 
the veteran died at a private facility in March 1992 at the 
age of 75.  The immediate cause of death was cardiac arrest 
due to pneumonia as a consequence of acute exacerbation of 
chronic obstructive pulmonary disease (COPD).  An autopsy was 
not performed.  At the time of the veteran's demise, service 
connection was in affect for bilateral sensorineural hearing 
loss rated at 100 percent (effective in December 1987), 
psychoneurosis anxiety rated at 10 percent (effective in 
April 1946).  

In this matter, the appellant acknowledges that while the 
veteran began smoking cigarettes prior to service, it was 
during service that he became addicted to cigarettes.  She 
asserts that he developed COPD as a result thereof.  
Therefore, the appellant maintains that COPD, the cause of 
the veteran's death, is related to service.  In that 
connection, service medical records are negative for any 
evidence of a history of cigarette smoking or any complaints, 
findings, or diagnoses associating disabilities with tobacco 
use.  Moreover, VA medical records dating from 1945 to 1949 
do not reflect a history of or treatment for any disability 
associated with cigarette smoking or nicotine dependence.  In 
fact, the evidence of record first reflects a diagnosis of 
COPD in February 1992 when the veteran was hospitalized for 
respiratory complications that resulted in his death.  On 
admission, the veteran's complaints included shortness of 
breath which had started gradually the day before his 
admission and increased lethargy.  The admitting diagnosis 
was exacerbation of COPD.  These records do not reflect a 
history of smoking, and the veteran denied any smoking 
intake.  The discharge diagnosis was COPD, pneumonia, acute 
exacerbation of COPD, dehydration, hyponatremis, and 
hypoxemia.  The appellant submitted an annotated Combined 
Face Sheet and Discharge Summary dated in February 1998 which 
indicated that the chronic COPD, which was the cause of the 
veteran's death, was most likely related to smoking.  In a 
Nicotine Dependence Questionnaire dated in February 1998, the 
appellant reported that that the veteran starting smoking in 
1928 (at the age of 12), that the veteran smoked two packs of 
cigarettes a day from 1945 to the time of the veteran's 
death, and that the veteran first became aware of the 
disability that resulted in death due to tobacco use in 
service or due to nicotine dependence in 1986.  

While competent medical evidence establishes that COPD was 
the cause of the veteran's demise and that COPD was most 
likely related to smoking, the appellant has not provided 
competent medical evidence relating the veteran's death to 
the use of tobacco during service.  Neither is there 
competent medical evidence that the veteran had a nicotine 
addiction incurred in service.  Therefore, the appellant has 
not submitted a plausible claim that the veteran's death was 
related to tobacco use during service or that the veteran 
became nicotine dependent during his period of active 
service, with this dependency being the proximate cause of 
death.  While the appellant's statements are presumed 
credible for purposes of this decision, she is not qualified, 
as a lay person, to establish a medical diagnosis or medical 
etiology, as such matters require medical expertise rely 
solely on lay testimony to establish a medical nexus.  See 
Brewer v. West, 11 Vet. App. 228, (1998); Espiritu, 
Grottveit.  In the absence of competent medical evidence 
linking COPD to service, the Board must conclude that the 
appellant's claim for cause of the veteran's death as a 
result of tobacco use during service or nicotine dependence 
that started during service for the purpose of establishing 
eligibility for DIC benefits is not well grounded.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for the claim of service connection for cause of 
the veteran's death as a result of tobacco use during service 
or nicotine dependence that started during service for the 
purpose of establishing eligibility for DIC benefits.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The claim for service connection for the cause of the 
veteran's death as a result of tobacco use during service or 
nicotine dependence that started during service for the 
purpose of establishing eligibility for DIC benefits is 
denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

